—In an action to recover damages for medical malpractice and lack of informed consent, the defendants appeal from a judgment of the Supreme Court, Kings County (Clemente, J.), entered October 16, 1998, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $750,000.
Ordered that the judgment is reversed, on the law, the facts, and as an exercise of discretion, and a new trial is granted on the issue of damages only, unless within 30 days after service upon her of a copy of this decision and order, with notice of entry, the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to decrease the verdict as to damages from the sum of $750,000 to $150,000 and to the entry of an amended judgment accordingly. In the event that the plaintiff so stipulates, then the judgment, as so decreased and amended, is affirmed, without costs or disbursements.
*560Contrary to the defendants’ contention, the plaintiff adduced sufficient evidence from which a jury could rationally conclude that her injuries were proximately caused by the defendants’ departures from good and accepted medical practice (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499; Mortensen v Memorial Hosp., 105 AD2d 151, 158; Mertsaris v 73rd Corp., 105 AD2d 67, 82-83; Kiker v Nassau County, 175 AD2d 99). Moreover, upon our review of the record, we find that the verdict is based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129).
The defendants’ remaining contentions are without merit, except that the award for damages deviates materially from what would be reasonable compensation (see, CPLR 5501 [c]). Sullivan, J. P., Krausman, McGinity and H. Miller, JJ., concur.